

EXHIBIT 10.3
 
 
ASHLAND SUPPLEMENTAL DEFINED CONTRIBUTION PLAN
 
FOR CERTAIN EMPLOYEES
 


(Effective January 1, 2011)
 


 


 


 





 
 
 
 

TABLE OF CONTENTS
 

ARTICLE 1.  PURPOSE AND EFFECTIVE DATE 1  
1.1
Purpose
1
 
1.2
Effective Date.
1
        ARTICLE 2.  DEFINITIONS 2  
2.1
Account.
2
 
2.2
Ashland  .
2
 
2.3
Beneficiary.
2
 
2.4
Board.
2
 
2.5
Change in Control.
2
 
2.6
Code
3
 
2.7
Committee.
3
 
2.8
Compensation.
3
 
2.9
Disabled or Disability
3
 
2.10
Effective Date.
3
 
2.11
Effective Retirement Date:
3
 
2.12
Eligible Employee.
4
 
2.13
Employer.
4
 
2.14
ERISA.
4
 
2.15
Identification Date.
4
 
2.16
Incentive Compensation Plan.
4
 
2.17
Key Employee.
5
 
2.18
Participant.
5
 
2.19
Performance-Based Compensation
5
 
2.20
Plan
5
 
2.21
Plan Year.
5
 
2.22
Related Employer.
5
 
2.23
Separation from Service.
5
 
2.24
Unforeseeable Emergency.
5
 
2.25
Valuation Date.
5
        ARTICLE 3.  PARTICIPATION    
3.1
Participation
6
 
3.2
Termination of Participation
6
        ARTICLE 4.  PARTICIPANT CONTRIBUTIONS    
4.1
Deferral Agreement
7
 
4.2
Amount of Deferral
7
 
4.3
Timing of Election to Defer
7
 
4.4
Payment Schedule and Form of Payment
8
 
4.5
Time of Distribution or Transfer
8
 
4.6
Death Before Payment
8
 
4.7
Distribution Exceptions
8
       

 
 
i
 
 
 

ARTICLE 5.  EMPLOYER CONTRIBUTIONS    
5.1
Matching Contributions
10
 
5.2
Other Employer Contributions
10
        ARTICLE 6.  ACCOUNTS AND CREDITS/OTHER ADJUSTMENTS    
6.1
Contribution Credits to Account
11
 
6.2
Interest Earnings Credits to Account
11
 
6.3
Adjustment of Accounts
11
        ARTICLE 7.  RIGHTS TO BENEFITS    
7.1
Vesting
12
 
7.2
Amount of Benefits
12
        ARTICLE 8.  DISTRIBUTION OF BENEFITS    
8.1
Method and Timing of Distributions
13
 
8.2
Unforeseeable Emergency
13
 
8.3
Key Employees
13
 
8.4
Permissible Delays in Payment
14
        ARTICLE 9.  AMENDMENT AND TERMINATION    
9.1
Amendment by Employer
17
 
9.2
Retroactive Amendments
17
 
9.3
Plan Termination
17
 
9.4
Distribution Upon Termination of the Plan.  .
18
        ARTICLE 10.  THE TRUST    
10.1
Establishment of Trust:.
19
 
10.2
Grantor Trust:.
19
        ARTICLE 11.  PLAN ADMINISTRATION    
11.1
Powers and Responsibilities of the Employer
20
 
11.2
Powers and Responsibilities of the Committee.
20
 
11.3
Claims and Review Procedures
21
 
11.4
Plan Administrative Costs
21
        ARTICLE 12.  MISCELLANEOUS    
12.1
Unsecured General Creditor of the Employer
22
 
12.2
Employer's Liability
22
 
12.3
Limitation of Rights
22
 
12.4
Anti-Assignment
22
 
12.5
Facility of Payment
23
 
12.6
Notices
23
 
12.7
Tax Withholding
23

 
 
ii
 
 
 

 
12.8
Indemnification
23
 
12.9
Permitted Acceleration of Payment
24
 
12.10
No Guarantee or Employment or Participation
24
 
12.11
Unclaimed Benefit
25
 
12.12
Governing Law
25
 
12.13
Erroneous Payment
25
       


 
iii
 
 
ARTICLE 1.
 
 
PURPOSE AND EFFECTIVE DATE
 
 
1.1           Purpose.  The purpose of the Plan is to provide deferred
compensation for designated employees.  This Plan is a supplemental retirement
arrangement for a select group of management.
 
1.2           Effective Date  The Ashland, Inc. Supplemental Defined
Contribution Plan for Certain Employees is effective January 1, 2011.
 


 
-1-
 
 
 
 
ARTICLE 2.
DEFINITIONS
 
Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise.  Wherever used herein,
the following terms have the meanings set forth below, unless a different
meaning is clearly required by the context:


2.1           "Account"  means an account established for the purpose of
recording amounts credited on behalf of a Participant and any income, expenses,
gains, losses or distributions included thereon.  The Account shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant
pursuant to the Plan.  Separate Accounts shall be established for a Participant
by Plan Year and by type of contribution to the Participant.


2.2           "Ashland"  means Ashland Inc. and its present or future
subsidiaries.


2.3           “Beneficiary”  means the persons, trusts, estates or other
entities designated in writing by a Participant, or otherwise entitled under
Section 6.2 to receive benefits under the Plan upon the death of a Participant.


2.4           "Board"  means the Board of Directors of Ashland Inc.


2.5           "Change in Control"  shall be deemed to occur (1) upon approval of
the shareholders of Ashland (or if such approval is not required, upon the
approval of the Board) of (A) any consolidation or merger of the Company (a
“Business Combination”), other than a consolidation or merger of the Company
into or with a direct or indirect wholly-owned subsidiary, in which the
shareholders of the Company own, directly or indirectly, less than 50% of the
then outstanding shares of common stock of the Business Combination that are
entitled to vote generally for the election of directors of the Business
Combination or pursuant to which shares of the Company's Common Stock would be
converted into cash, securities or other property, other than a merger of the
Company in which the holders of the Company's Common Stock immediately prior to
the merger have substantially the same proportionate ownership of common stock
of the surviving corporation immediately after the merger, (B) any sale, lease,
exchange, or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of Ashland, provided,
however, that no sale, lease, exchange or other transfer of all or substantially
all the assets of Ashland shall be deemed to occur unless assets constituting
80% of the total assets of Ashland are transferred pursuant to such sale, lease
exchange or other transfer, or (C) adoption of any plan or proposal for the
liquidation or dissolution of Ashland, (2) when any person (as defined in
Section 3(a)(9) or 13(d) of the Exchange Act), other than Ashland or any
subsidiary or employee benefit plan or trust maintained by Ashland, shall become
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of more than 25% of Ashland’s Common Stock outstanding at the
time, without the approval of the Board, or (3) at any time during a period of
two consecutive years, individuals who at the beginning of such period
constituted the Board
 
-2-
 
 
 
shall cease for any reason to constitute at least a majority thereof, unless the
election or the nomination for election by Ashland’s shareholders of each new
director during such two-year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such two-year period.


2.6           "Code"  means the Internal Revenue Code of 1986, as amended.




2.7           "Committee"  means the Personnel and Compensation Committee of the
Board of Directors and its designees.


2.8           "Compensation"  shall mean the Performance Based Compensation paid
under the Incentive Compensation Plan.


2.9           "Disabled" or "Disability"  means a determination by the Employer
that the Participant is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer or any Related
Employer.  A Participant also will be considered disabled if he is determined
(a) to be totally disabled by the Social Security Administration, or (b) to be
disabled in accordance with a disability insurance program, provided that the
definition of disability applied under such disability insurance program
complies with the requirements of Treasury Regulation Section
1.409A-3(i)(4).  Corporate Human Resources or its delegate shall determine
whether a Participant has incurred a Disability.


2.10           "Effective Date"  means January 1, 2011.


2.11           “Effective Retirement Date” – means:


 
(a)
In General.  The Effective Retirement Date of an Employee that is a Participant
under this Plan is whichever of the following applies, so long as the
Participant has at least Periods of Service of five years.



 
(1)
The Effective Retirement Date is the first day of the month following the date a
Participant incurs a Separation from Service -

 
(i)
on or after the date the sum of the Participant’s Age and Periods of Service is
80; or



 
(ii)
on or after the date the Participant attains Age 55.



 
(2)
The Effective Retirement Date of a Participant that incurs a Termination of
Employment before the dates specified in (1) above

 
-3-
 
 
 
 
is the first day of the month following the date the Participant attains Age 55.



 
(b)
Change in Control.  The Effective Retirement Date in the event of a Change in
Control of a Participant considered to be a Level I or II Participant who has a
Change in Control Agreement shall be the first day of the month following (i)
such Participant’s termination for reasons other than “Cause” or (ii) such
Participant’s resignation for “Good Reason” (as they are defined in the
applicable Change in Control Agreement).  The Effective Retirement Date in the
event of a Change in Control of a Participant considered to be a Level III, IV
or V Participant, or who is considered to be a Level I or II Participant and who
does not have a Change in Control Agreement, shall be the first day of the month
following such Participant’s termination for reasons other than “Cause”.  For
Participant’s who do not have a Change in Control Agreement with Ashland,
“Cause” shall have the meaning given to that word in Section 3.02.  In the event
a Change in Control, all Participants shall be completely vested in their Plan
benefits, regardless of the number of their years of Continuous Service.  For
purposes of this Section a Level I, II, III, IV or V Participant shall be
determined in accordance with the salary  pay band grades on the records of the
Company or any succeeding equivalent compensation grade designation.



2.12           "Eligible Employee"  means an employee of the Employer who is
determined by the Employer to be a member of a select group of management or
highly compensated employees within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA, who are classified in base salary and grades 21 and
above and are not eligible for the SERP as of January 1, 2011.


2.13           “Employer” means Ashland and any Related Employer that
participates in the Plan.




2.14           "ERISA"  means the Employee Retirement Income Security Act of
1974, as amended.




2.15           "Identification Date"  means the date as of which Key Employees
are determined, which shall be December 31 of each calendar year.




2.16           "Incentive Compensation Plan"  means the annual bonus paid to
Employees in base salary pay and grades 21 and above under the applicable
incentive compensation plan.
 
-4-
 
 
 
2.17           "Key Employee"  means a “specified employee” within the meaning
of Code Section 409A(a)(2)(B)(i) who satisfies the conditions set forth in
Section 7.5.




2.18           "Participant"  means an Eligible Employee who commences
participation in the Plan in accordance with Article 2.




2.19           "Performance-Based Compensation"  means performance-based
compensation within the meaning of Treasury Regulation Section 1.409A-1(e).




2.20           "Plan"  means the Ashland Inc. Supplemental Deferred Compensation
Plan for Certain Employees.




2.21           "Plan Year"  means the 12-month period commencing October 1 and
ending on September 30.




2.22           "Related Employer"  means Ashland and (a) any corporation that is
a member of a controlled group of corporations as defined in Code Section 414(b)
that includes Ashland, and (b) any trade or business that is under Common
Control as defined in Code Section 414(c) that includes Ashland.




2.23           "Separation from Service"  means a Participant's termination of
employment with the Employer or Related Employer for any reason other than death
that meets the requirements of the definition of "separation from service" set
forth in Treasury Regulation Section 1.409A-1(h).  For purposes of determining
whether a Separation from Service has occurred, the 20% default threshold set
forth in Treasury Regulation Section 1.409A-1(h)(1)(ii) shall be utilized.




2.24           "Unforeseeable Emergency"  means a severe financial hardship of
the Participant resulting from an illness or accident of the Participant, the
Participant's spouse, the Participant's Beneficiary, or the Participant's
dependent (as defined in Code Section 152, without regard to Section 152(b)(1),
(b)(2) and (d)(1)(B)); loss of the Participant's property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, not as a result of a natural disaster); or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant.  The purchase of a home and the
payment of college tuition are not unforeseeable emergencies.




2.25           "Valuation Date"  means each business day of the Plan Year.


 
 
 
 
-5-
 
 


 
 
ARTICLE 3.
 
 
PARTICIPATION
 
3.1           Participation.  Each Eligible Employee shall be eligible to
participate upon satisfying the following requirements.


(a)           Participant Contributions.  Each Eligible Employee of the Employer
shall be eligible to defer his or her Incentive Compensation upon executing an
acknowledgement of participation in the plan in the form an manner as deemed
appropriate by the Committee.  The acknowledgement will provide the Eligible
Employee elects to participate in the Plan and the deferral amount will be
determined by the Participant's deferral election under the Ashland Inc.
Employee Savings Plan (the "Savings Plan") in effect on the last of the Election
Period as defined in Section 4.3 of the Plan.


 
(b)           Company Contributions.  Each Eligible Employee of the Employer who
elects to participate in the Plan shall be eligible to receive Matching
Contributions, Basic Retirement Contributions and Performance Retirement
Contributions in accordance with the provisions of Article 4, as soon as
administratively feasible after completing a One-Year Period of Service,
provided the Employee is an employee of the Employer as of such date.
 
3.2           Termination of Participation.  The Employer may terminate a
Participant's participation in the Plan but any such termination at the
direction of the Employer shall not take effect until the first day of the next
Plan Year.
 


 
-6-
 
 
 
 
ARTICLE 4.
PARTICIPANT CONTRIBUTIONS
 
 
4.1           Deferral Agreement.  Each Eligible Employee may elect prior to the
beginning of a Plan Year to defer his Incentive Compensation for such upcoming
Plan Year by executing, in writing or electronically, a deferral agreement in
accordance with rules and procedures established by the Employer and the
provisions of this Article 4.  For purposes of the Plan, the deferral agreement
shall be the deferral agreement entered into by the Participant under the
Ashland Inc. Employee Savings Plan (the "Savings Plan") as in effect on the last
day of the Election Period; provided, however, any subsequent modification to
the deferral agreement under the Savings Plan during the Plan Year shall not
apply to this Plan.
 
4.2           Amount of Deferral.  An Eligible Employee may elect to defer up to
100% of his Incentive Compensation (net of applicable tax withholding and
payroll deductions) for a Plan Year.    The deferral amount is the amount
designated on the deferral agreement.


4.3           Timing of Election to Defer.  The period during which an Eligible
Employee must complete a deferral agreement for an upcoming Plan Year is
hereafter referred to as an "Election Period."  The Election Period for the
first Plan Year shall be December 1 to December 31.  Thereafter, the Election
Period shall be September 1 to September 30.  The Plan Year shall be established
by the Employer.  In no event shall the last day of any Election Period, so
established, be later than on or before the date that is six months before the
end of the performance period, provided that the Participant performs services
continuously from the later of the beginning of the performance period or the
date the performance criteria are established through the date an election is
made, and provided further that in no event may an election to defer
Performance-Based Compensation be made after such compensation has become
readily ascertainable.  A new deferral agreement must be timely executed for
each Plan Year during which the Eligible Employee desires to defer Incentive
Compensation.  An Eligible Employee who does not timely execute a deferral
agreement shall be deemed to have elected zero deferrals of Incentive
Compensation for such Plan Year.
 
Except as otherwise provided below, an Employee who is designated as an Eligible
Employee during a Plan Year may elect to defer Incentive Compensation otherwise
paid for services to be performed during the remainder of such Plan Year
subsequent to such election in accordance with the rules of this Section 4.3 by
executing a deferral agreement within 30 days after the date the employee is
designated as an Eligible Employee.  Incentive Compensation that is based on a
specified performance period that begins before the Eligible Employee executes
his deferral agreement, the election will apply to the portion of such Incentive
Compensation equal to the total amount of Incentive Compensation for the service
period multiplied by the ratio of the number of days remaining in the
performance period after the election over the total number of days in the
performance period.  The rules of this paragraph shall not apply if the Eligible
Employee is currently participating in or has participated in, within the last
24 months, this Plan or a "Plan" as defined by Treasury Regulation Section
1.409A-1(c) sponsored by the Employer
 
 
 
-7-
 
 
or any Related Employer that is required to be aggregated with this Plan under
Treasury Regulation Section 1.409A-1(c)(2).
 
Except as otherwise provided in this Section, a deferral agreement may not be
changed or revoked after the last day of the Election Period; provided, however,
in the event that the Employer determines subsequent to the end of an Election
Period but prior to the beginning of the upcoming Plan Year that a Participant
will not be eligible to defer Incentive Compensation into the Plan during the
upcoming Plan Year, then such a Participant's deferral agreement is
automatically revoked to the extent permitted by Code Section 409A.  A
Participant's deferral elections for the remainder of the Plan Year will be
cancelled in the following circumstances: (i) on account of the Participant's
Disability in accordance with Treasury Regulation Section 1.409A-3(j)(4)(xii);
(ii) on account of a distribution under the Plan to the Participant due to
Unforeseeable Emergency, or (iii) on account of a hardship distribution pursuant
to Treasury Regulation Section 1.401(k)-1(d)(3) under the Savings Plan, or any
successor thereto, to the Participant.


4.4           Payment Schedule and Form of Payment.  The Participant's benefit
under the Plan shall be transferred to the Ashland Inc. Deferred Compensation
Plan for Employees on the Participant’s Effective Retirement Date (or as soon
thereafter as reasonably possible), and held pursuant to the terms of that Plan
and thereafter distributed as provided thereunder.  Notwithstanding anything in
the Plan to the contrary, a Participant who is a Key Employee shall not have the
distribution of his or her benefit which is made on account of Separation from
Service commence on a date earlier than the first day of the seventh month
following his Separation from Service.


4.5           Time of Distribution or Transfer.  Subject to the required delay
of a distribution or transfer of a Plan benefit for an eligible employee who is
a Key Employee, the transfer of a benefit provided in this Section shall be paid
by the later of (a) the end of the calendar year in which occurs the Effective
Retirement Date or (b) the 15th day of the third calendar month following such
date.


4.6           Death Before Payment.  If a Participant dies before his or her
Effective Retirement Date, the benefit that would have been paid to such
Participant had he or she survived to his or her Effective Retirement Date shall
be transferred to the Ashland Inc. Deferred Compensation Plan for Employees and
paid to the Beneficiary designated by such Participant under the terms of that
plan.


4.7           Distribution Exceptions.  Notwithstanding anything in the Plan to
the contrary, the following shall apply to the distribution of benefits under
the Plan:


(a)           Distribution shall be made pursuant to a domestic relations order
as described in Section 12.4; and
 
 
 
-8-
 
 
(b)           Distribution may be made in the discretion of Ashland for any
other permitted purpose under Treas. Reg. section 1.409A-3(j)(4)(ii)-(xiv).
 
 
 
 
-9-
 
 
ARTICLE 5.
EMPLOYER CONTRIBUTIONS
 
5.1           Matching Contributions.  Effective for each Plan Year commencing
on or after January 1, 2011, the Employer will credit the Participant's Account
with a matching contribution in an amount equal to 100% of the Participant's
elective deferrals not exceeding 4% of the Participant's Incentive Compensation
for such Plan Year, but only if the Participant is employed by the Employer on
the date the matching contribution would otherwise be credited to the
Participant's Account.  Matching contributions shall be credited as of the date
the deferred Incentive Compensation on which the matching contribution is based
is credited and would otherwise have been paid to the Participant.


5.2           Other Employer Contributions.


(a)           Performance Retirement Contribution.  To the extent Ashland makes
a Performance Retirement Contribution under the Ashland Inc. Employee Savings
Plan for a Plan Year, the Employer shall credit each Participant’s Account with
a contribution equal to the declared Performance Retirement Contribution
percentage multiplied by the Participant’s Incentive Compensation for the Plan
Year.
 
(b)           Basic Retirement Contribution.  Participants shall be credited
with a Basic Retirement Contribution based on a percentage of the Participant’s
Incentive Compensation determined in accordance with the following table:
 


 

   Period of Service  Percentage of Compensation    1-10  Years  1.5%    11-20
Years  3.0%    21 or more Years  4.5%

 
For purposes of this Section, Periods of Service shall be determined in
accordance with the provisions of the Ashland Inc. Employee Savings Plan.
 
 


 
-10-
 
 
 
 
ARTICLE 6.
ACCOUNTS AND CREDITS/OTHER ADJUSTMENTS
 
6.1           Contribution Credits to Account.  A Participant's Account will be
credited for each Plan Year with (a) the amount of his elective deferrals under
Section 4.1 at the time the amount subject to the deferral election would
otherwise have been paid to the Participant and the amount of Employer
contributions credited on his behalf under Article 5.  Separate Accounts shall
be maintained for each Participant for each Plan Year for which contributions
are credited to the Participant and for each type of contribution.


6.2           Earnings Credits to Account.  The Participant's Account shall be
credited (or debited) on each Valuation Date with income (or loss) based upon a
hypothetical investment in any one or more of the investment options available
under the Plan, as prescribed by the Committee, for the particular Compensation
credited.  The crediting or debiting on each Valuation Date of income (or loss)
shall be made for the each respective Account.  All investments of a
Participant’s Account shall be valued at fair market value.  Additionally, all
distributions, investments and investment exchanges allowed and made under the
Plan shall be as of the relevant Valuation Date at fair market value.


6.3           Adjustment of Accounts.  Each Account maintained for a Participant
shall be adjusted for interest credits and any expenses allocable under the
terms of the Plan to the Account.  The Account shall be adjusted as of each
Valuation Date to reflect: (a) the interest credits and expenses described
above; (b) amounts credited pursuant to Section 5.2; and (c) distributions or
withdrawals.
 
 
-11-
 
 
ARTICLE 7.
RIGHT TO BENEFITS
 
7.1           Vesting.  A Participant, at all times, has a 100% nonforfeitable
interest in the amounts credited to his Accounts attributable to his elective
deferrals made in accordance with Section 4.1.  Unless a Participant is
terminated for Cause, a Participant shall have a 100% nonforfeitable right to
the Employer Contributions under the Plan.  If a Participant is terminated for
Cause the Participant shall forfeit all rights to his or her Accounts
representing Employer Contributions.


7.2           Amount of Benefits.  The vested amounts credited to a
Participant's Accounts as determined under Articles 5 and 6 shall determine and
constitute the basis for the value of benefits payable to the Participant under
the Plan.


 
 
-12-
 
 
 
ARTICLE 8.
DISTRIBUTION OF BENEFITS
 
 


 
8.1           Method and Timing of Distributions.  Except as otherwise provided
under the Plan, distributions under the Plan shall be made in accordance with
Article 4 of the Plan.


8.2           Unforeseeable Emergency.  A Participant or a Participant’s legal
representative may submit an application for a distribution from the
Participant's Accounts because of an Unforeseeable Emergency.  The amount of the
distribution shall not exceed the amount necessary to satisfy the needs of the
Unforeseeable Emergency.  Such distribution shall include an amount to pay taxes
reasonably anticipated as a result of the distribution.  The amount allowed as a
distribution under this Section shall take into account the extent to which the
Unforeseeable Emergency may be relieved by reimbursement, insurance or
liquidation of the Participant’s assets (but only to the extent such liquidation
would itself not cause a severe financial hardship).  The distribution shall be
made in a single sum and paid as soon as practicable after the application for
the distribution on account of the Unforeseeable Emergency is approved.  The
provisions of this Section shall be interpreted and administered in accordance
with applicable guidance that may be issued by the Treasury.


(a)           Disability.  A Participant or a Participant’s legal representative
may submit an application for a distribution from the Participant's Accounts
because of the Participant’s Disability.  The distribution shall be made in a
single sum and paid as soon as practicable after the application for the
distribution on account of the Participant’s Disability is approved.  The
provisions of this Section shall be interpreted and administered in accordance
with applicable guidance that may be issued by the Treasury.  If such guidance
should allow an election of a period or form of distribution at the time of the
application for a distribution on account of the Participant’s Disability then
the Plan shall allow such elections.


 
(b)           Prohibition on Acceleration.  Except as otherwise provided in the
Plan and except as may be allowed in guidance from the Secretary of the
Treasury, distributions from a Participant’s Compensation Account(s) may not be
made earlier than the time such amounts would otherwise be distributed pursuant
to the terms of the Plan.
 
8.3           Key Employees.  In no event shall a distribution made to a Key
Employee from his Accounts due to his Separation from Service occur before the
date which is six months after his Separation from Service, or, if earlier, his
date of death.  For purposes of this Section 7.5, a Key Employee means an
employee of an employer, including any corporation that is a member of a
controlled group of corporations as defined in Code Section 414(b) that includes
the employer and any trade or business that is under common control as defined
in Code Section 414(c) with the employer, any of whose stock is publicly traded
on an "established securities market," within the meaning of Section
1.409A-1(k), or otherwise who satisfies the requirements
 
 
-13-
 
 
of Code Sections 416(i)(1)(A)(i), (ii) or (iii), determined without regard to
Code Section 416(i)(5), at any time during the 12-month period ending on the
Identification Date.  An employee who is determined to be a Key Employee on an
Identification Date shall be treated as a Key Employee for purposes of the
six-month delay in distributions set forth in this Section 7.5 for the 12-month
period beginning on the first day of the fourth month following the
Identification Date.  Whether any stock of the Employer or any Related Employer
is traded on an established securities market or otherwise is determined on the
date a Participant experiences a Separation from Service.  Installment
distributions to a Key Employee that are delayed due to the application of the
requirements of this Section 7.5 shall commence as of the earliest date
permitted by Code Section 409A.  This Section 7.5 shall not apply to any of the
following distributions: (i) a distribution upon the Participant's Disability in
accordance with Section 6.3 or upon a Change in Control in accordance with
Section 6.4, provided that the Participant's Separation from Service did not
precede such Disability or Change in Control; or (ii) an accelerated
distribution made in accordance with Section 11.9.


8.4           Permissible Delays in Payment.  Distributions may be delayed
beyond the date payment would otherwise occur in accordance with the provisions
of Articles 6 and 7 in any of the following circumstances:
 
 
(a)
Payments Subject to Code Section 162(m).  The Employer may delay payment if it
reasonably anticipates that its deduction with respect to such payment would not
be permitted due to the application of Code Section 162(m); provided, however,
that (i) the deduction limitation of Code Section 162(m) shall be applied to all
payments to similarly situated Participants on a reasonably consistent basis;
(ii) the payment must be made either during the Participant's first taxable year
in which the Employer reasonably anticipates, or should reasonably anticipate,
that if the payment is made during such year, the deduction of such payment will
not be barred by application of Code Section162(m) or during the period
beginning with the date of the Participant's Separation from Service (or, if the
Participant is a Key Employee, beginning with the date that is six months after
Separation from Service) and ending on the later of the last day of the
Employer's taxable year in which the Participant incurs a Separation from
Service for the 15th day of the third month following the Participant's
Separation from Service (or, if the Participant is a Key Employee, the 15th day
of the third month following the date that is six months after Separation from
Service); (iii) where any payment to a particular Participant is delayed because
of Code Section 162(m), the delay in payment will be treated as a subsequent
deferral election, subject to the rules set forth in Section 7.2, unless all
scheduled payments to such Participant that could be delayed are also delayed;
and (iv) no election may be provided to a Participant with respect to the timing
of payment hereunder.

 
 
 
-14-
 

 
(b)
Payments that would violate Federal Securities Laws or Other Applicable
Law.  The Employer may also delay payment if it reasonably anticipates that the
marking of the payment will violate Federal securities laws or other applicable
laws provided payment is made at the earliest date on which the Employer
reasonably anticipates that the making of the payment will not cause such
violation.

 
 
 
(c)
Other Events and Conditions.  The Employer also reserves the right to delay
payment upon such other events and conditions as the Secretary of the Treasury
may prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

 
Except as may be otherwise required under Code Section 409A, a payment is
treated as made upon the date contemplated under the provisions of the Plan if
the payment is made at such date or a later date within the same calendar year
or, if later, by the 15th day of the third calendar month following the date
contemplated by the Plan.  If calculation of the amount of the payment is not
administratively practicable due to events beyond the control of the Participant
(or Participant's Beneficiary), the payment will be treated as made upon the
date contemplated by the Plan if the payment is made during the first calendar
year in which the payment is administratively practicable.  Similarly, if the
funds of the Employer are not sufficient to make the payment at the date
specified under the Plan without jeopardizing the solvency of the Employer, the
payment will be treated as made upon the date contemplated by the Plan if the
payment is made during the first calendar year in which the funds of the
Employer are sufficient to make the payment without jeopardizing the solvency of
the Employer.


 
(a)           If a payment is not made, in whole or in part, as of the date
contemplated by the Plan because the Employer refuses to make such payment, the
payment will be treated as made upon the date contemplated by the Plan if the
Participant accepts the portion (if any) of the payment that the Employer is
willing to make (unless such acceptance will result in forfeiture of the claim
to all or part of the remaining account), makes prompt and reasonable, good
faith efforts to collect the remaining portion of the payment and any further
payment (including payment of a lesser amount that satisfies the obligation to
make the payment) is made no later than the end of the first calendar year in
which the Employer and the Participant enter into a legally binding settlement
of such dispute, the Employer concedes that the amount is payable, or the
Employer is required to make such payment pursuant to a final and nonappealable
judgment or other binding decision.  For purposes of this paragraph, efforts to
collect the payment will be presumed not to be prompt, reasonable, good faith
efforts, unless the Participant provides notice to the Employer within 90 days
of the latest date upon which the payment could have been timely made in
accordance with the terms of the Plan and the Treasury Regulations promulgated
under Code Section 409A, and unless, if not paid, the Participant takes further
enforcement measures within
 
 
-15-
 
 
180 days after such latest date.  For purposes of this paragraph, the Employer
is not treated as having refused to make a payment where pursuant to the terms
of the Plan the Participant is required to request payment, or otherwise provide
information to take any other action, and the Participant has failed to take
such action.  In addition, for purposes of this paragraph, the Participant is
deemed to have requested that a payment not be made, rather than the Employer
having refused to make such payment, where the Employer's decision to refuse to
make the payment is made by the Participant or a member of the Participant's
family (as defined in Code Section 267(c)(4) applied as if the family of an
individual includes the spouse of any member of the family), or any person or
group of persons over whom the Participant's family member has effective
control, or any person any portion of whose compensation is controlled by the
Participant or the Participant's family member.
 
 
 
-16-
 
 
ARTICLE 9.
AMENDMENT AND TERMINATION
 
9.1           Amendment by Employer.  The Employer reserves the sole right to
amend the Plan pursuant to a resolution of its Board of Directors.  An amendment
must be in writing and executed by a representative of the Employer authorized
to take such action.  The Employer hereby reserves the right to amend the Plan
without the consent of the Participants in the future, as required to comply
with any present or future law, regulation or rule applicable to the Plan,
including, but not limited to Code Section 409A and all applicable guidance
promulgated thereunder, and to prevent any Participant from becoming subject to
any additional tax or penalty under Code Section 409A.  No amendment can
directly or indirectly deprive any current or former Participant or Beneficiary
of all or any portion of his vested Account which had accrued prior to the
amendment, except to the extent required by the Code or other applicable law.


9.2           Retroactive Amendments.  An Amendment made by the Employer in
accordance with Section 8.1 may be made effective on a date prior to the first
day of the Plan Year in which it is adopted.  Any retroactive amendment by the
Employer shall be subject to the provisions of Section 8.1


9.3           Plan Termination.  The Plan will terminate automatically as of the
date that no amounts remain to be distributed under the Plan.
 
The Employer reserves the right to terminate the Plan and accelerate the time
and form of payment of all amounts to be distributed under the Plan in
accordance with the following provisions of this Section 8.3.  The Employer may
make an irrevocable election to terminate the Plan and distribute all amounts
credited to all Participant Accounts within the 30 days preceding or the 12
months following a Change in Control, as determined in accordance with the rules
set forth in Section 6.4.  For this purpose, the Plan will be treated as
terminated only if all other arrangements sponsored by the Employer or any
Related Employer immediately after the time of the Change in Control with
respect to which deferrals of compensation are treated as having been deferred
under a single plan under Treasury Regulation Section 1.409A-1(c)(2) are
terminated and liquidated with respect to each Participant that experienced the
Change in Control, so that under the terms of the termination and liquidation
all such Participants are required to receive all amounts of compensation
deferred under the terminated arrangements within 12 months of the date the
Employer irrevocably takes all necessary action to terminate and liquidate the
Plan and such other arrangements.  In addition, the Employer reserves the right
to terminate the Plan within 12 months of a corporate dissolution taxed under
Code Section 331, or with the approval of a bankruptcy court pursuant to Section
503(b)(1)(A) of Title 11 of the United States Code, provided that amounts
deferred under the Plan are included in the gross incomes of Participants in the
earlier of (a) the taxable year in which the amount is actually or
constructively received, or (b) the latest of the following years:  (1) the
calendar year in which the termination occurs, (2) the first calendar year in
which the amount is no longer subject to a substantial risk of forfeiture, or
(3) the first calendar year in which payment is administratively
practicable.  The Employer retains the discretion to terminate the Plan if (1)
the termination does not occur proximate to a
 
 
 
 
-17-
 
 
downturn in the financial health of the Employer; (2) all arrangements sponsored
by the Employer or any related Employer that would be aggregated with any
terminated arrangement under Treasury Regulation Section 1.409A-1(c) if the same
service provider participated in all of the arrangements are terminated, (3) no
payments other than payments that would be payable under the terms of the
arrangements if the termination had not occurred are made within 12 months of
the termination of the arrangements, (4) all payments are made within 24 months
of the termination of the arrangements, and (5) neither the Employer nor any
Related Employer adopts a new arrangements that would be aggregated with any
terminated arrangement under Treasury Regulation Section 1.409A-1(c), if the
same service provider participated in both arrangements, at any time with the
three year period following the date of termination of the arrangement.  The
Employer also reserves the right to terminate the Plan and accelerate the time
and form of payment of all amounts to be distributed under the Plan under such
conditions and events as may be prescribed by the Commissioner in generally
applicable guidance published in the Internal Revenue Bulletin.
 
9.4           Distribution Upon Termination of the Plan.  Except as provided in
Section 8.3, the Plan may not be terminated before the date on which all amounts
credited to all Participant Accounts have been distributed in accordance with
the terms of the Plan.
 
 
-18-
 
 
ARTICLE 10.
THE TRUST
 
 
10.1           Establishment of Trust:  The Employer may but is not required to
establish a trust to hold amounts which the Employer may contribute from time to
time to correspond to some or all amounts credited to Participants under Article
5.  If the Employer establishes a trust, the provisions of Sections 9.2 and 9.3
shall become operative.
 
 
10.2           Grantor Trust:  Any trust established by the Employer shall be
between the Employer and a trustee pursuant to a separate written agreement
under which assets are held, administered and managed, subject to the claims of
the Employer's creditors in the event of the Employer's insolvency, until paid
to the Participant and/or his Beneficiaries.  The trust is intended to be
treated as a grantor trust under the Code, and it is intended that the
establishment of the trust shall not cause the Participant to realize current
income on amounts contributed thereto.  The Employer must notify the trustee in
the event of a lawsuit regarding the Plan or regarding its bankruptcy or
insolvency.
 
Investment of Trust Funds.  Any amounts contributed to the trust by the Employer
shall be invested by the trustee in accordance with the provisions of the trust
and the instructions of the Committee.
 
 
-19-
 
 
 
ARTICLE 11.
PLAN ADMINISTRATION
 
11.1           Powers and Responsibilities of the Employer.  The Employer shall
be responsible for the general operation and administration of the Plan and for
carrying out the provisions thereof.  The Employer's powers and responsibilities
include, but are not limited to, the following, which powers and
responsibilities shall be exercised in its sole discretion:
 
 
(a)
To make and enforce such rules and regulations as it deems, in its sole
discretion, necessary or proper for the efficient administration of the Plan;

 
 
 
(b)
To decide all questions concerning the Plan and the eligibility of any person to
participate in the Plan, in its sole discretion, subject to review by the
Committee.

 
 
 
(c)
To administer the claims and review procedures specified in Section 10.3;

 
 
 
(d)
To compute the amount of benefits which will be payable to any Participant,
former Participant or Beneficiary in accordance with the provisions of the Plan
in its discretion;

 
 
 
(e)
To determine the person or persons to whom such benefits will be paid in its
discretion;

 
 
 
(f)
To authorize the payment of benefits;

 
 
 
(g)
To comply with any applicable reporting and disclosure requirements of Part 1 of
Subtitle B of Title 1 of ERISA;

 
 
 
(h)
To appoint such agents, counsel, accountants, and consultants as may be required
to assist in administering the Plan;

 
 
 
(i)
To allocate and delegate its responsibilities in its discretion, including the
formation of any administrative sub-committee to administer the Plan.

 
11.2           Powers and Responsibilities of the Committee.  The Committee
shall be responsible (a) for determining the interest rate to credit to
Participant's Accounts pursuant to Section 5.3, and (b) for the review of denied
claims pursuant to Section 10.3(b) in its sole discretion.  In the course of
reviewing a denied claim, the Committee shall have the power to interpret the
Plan, in its sole discretion, and its interpretation thereof shall be final,
conclusive and binding on all persons claiming benefits under the Plan.
 


 
-20-
 
 
 
11.3           Claims and Review Procedures.
 
 
(a)           Claims Procedure.  If any person believes he is being denied any
rights or benefits under the Plan, such person may file a claim in writing with
the Employer.  If any such claim is wholly or partially denied, the Employer
will notify such person of its decision in writing.  Such notification will
contain (i) specific reasons for the denial, (ii) specific reference to
pertinent Plan provisions, (iii) a description of any additional material or
information necessary for such person to perfect such claim and an explanation
of why such material or information is necessary, and (iv) information as to the
steps to be taken if the person wishes to submit a request for review.  Such
notification will be given within 90 days after the claim is received by the
Employer (or within 180 days, if special circumstances require an extension of
time for processing the claim, and if written notice of such extension and
circumstances is given to such person within the initial 90 day period).  If
such notification is not given within such period, the claim will be considered
denied as of the last day of such period and such person may request a review of
his claim.
 
 
(b)           Review Procedure.  Within 60 days after the date on which a person
receives a written notification of denial of claim (or, if written notification
is not provided, within 60 days of the date denial is considered to have
occurred), such person (or his duly authorized representative) may (i) file a
written request with the Company for a review of his denied claim and of
pertinent documents and (ii) submit written issues and comments to the
Company.  The Company will notify such person of its decision in writing.  Such
notification will be written in a manner calculated to be understood by such
person and will contain specific reasons for the decision as well as specific
references to pertinent Plan provisions.  The decision on review will be made
within 60 days after the request for review is received by the Company (or
within 120 days, if special circumstances require an extension of time for
processing the request, such as an election by the Company to hold a hearing,
and if written notice of such extension and circumstances is given to such
person within the initial 60-day period).  If the decision on review is not made
within such period, the claim will be considered denied.
 
11.4           Plan Administrative Costs.  All reasonable costs and expenses
(including legal, accounting, and employee communication fees) incurred by the
Employer or Company in administering the Plan shall be paid by the Plan, to the
extent not paid by the Employer.
 
 
-21-
 
 
ARTICLE 12.
MISCELLANEOUS
 
12.1           Unsecured General Creditor of the Employer.  The Plan at all
times shall be entirely unfunded.  Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Employer or any Related Employer.  For
purposes of the payment of benefits under the plan, the assets of the Employer
or of any Related Employer shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer or of such Related Employer,
respectively.  The Employer's obligation under the Plan shall be merely that of
an unfunded and unsecured promise to pay money in the future.


12.2           Employer's Liability. The Employer's liability for the payment of
benefits under the Plan shall be defined only by the Plan and by the deferral
agreements entered into between a Participant and the Employer.  The Employer
shall have no obligation or liability to a Participant under the Plan except as
provided by the Plan and a deferral agreement or agreements.


12.3           Limitation of Rights.  Neither the establishment of the Plan, nor
any amendment thereof, nor the creation of any fund or account, nor the payment
of any benefits, will be construed as giving to the Participant or any other
person any legal or equitable right against the Employer, the Committee or any
Related Employer except as provided herein; and in no event will the terms of
employment or service of the Participant be modified or in any way affected
hereby.


12.4           Anti-Assignment.  Except as otherwise provided in connection with
a division of property under a domestic relations proceeding under state law and
subject to Section 9(iii), no right or interest of the eligible employees or
retirees under this Plan shall be subject to involuntary alienation, assignment
or transfer of any kind.  An eligible employee may voluntarily assign his or her
rights under the Plan.  Ashland, the Board, the Committee and any of their
delegates shall not review, confirm, guarantee or otherwise comment on the legal
validity of any voluntary assignment.  Ashland and its delegates may review,
provide recommendations and approve submitted domestic relations orders using
procedures similar to those that apply to qualified domestic relations orders
under the qualified pension plans sponsored by Ashland.  A domestic relations
order intended to assign a benefit hereunder to a former spouse of an eligible
employee must be delivered to the Company.  The Company will review the order to
determine if it is qualified.  Upon notification by the Company that the order
is qualified, the spouse will be able to elect a distribution of the assigned
benefit by the end of the fifth calendar year following the calendar year during
which the Company notifies the former spouse that the order is qualified.  In
all events, the entire assigned benefit must be distributed by the end of the
fifth calendar year following the calendar year during which the Company
notifies the former spouse that the order is qualified.  Notwithstanding
anything in the Plan to the contrary, if an assigned benefit is equal to or less
than the adjusted Code section 402(g) limit it shall be distributed to the
former spouse as soon as administratively possible.  The amount of assigned
benefits shall be
 
 
 
-22-
 
 
calculated in a manner consistent with the table summary attached hereto and
incorporated herein as Appendix A.  The Company may prescribe procedures that
are consistent with this Section 5 and applicable law to implement benefit
assignments pursuant to qualified orders.


12.5           Facility of Payment.  If the Employer determines, on the basis of
medical reports or other evidence satisfactory to the Employer, that the
recipient of any benefit payments under the Plan is incapable of handling his
affairs by reason of minority, illness, infirmity or other incapacity, the
Employer may disburse such payments to a  person or institution designated by a
court which has jurisdiction over such recipient or a person or institution
otherwise having the legal authority under State law for the care and control of
such recipient.  The receipt by such person or institution of any such payments,
and any such payment to the extent thereof, shall discharge the liability of the
Employer for the payment of benefits hereunder to such recipient.


12.6           Notices.  Any notice or other communication required or permitted
to be given in connection with the Plan shall be in writing and shall be deemed
to have been duly given (i) upon request, if delivered personally or via
courier, (ii) upon confirmation of receipt, if given by facsimile or electronic
transmission, and (iii) on the third business day following mailing, if mailed
first-class, postage prepaid, registered or certified mail as follows:
 
 
(a)
If it is sent to the Employer or Company, it will be at the address specified by
the Employer; or

 
 
 
(b)
If it is sent to a Participant or Beneficiary, it will be at the last address
filed with the Employer by the Participant (or Beneficiary).

 
12.7           Tax Withholding.  The Employer shall have the right to deduct
from all payments or deferrals made under the Plan any tax required by law to be
withheld.  If the Employer concludes that tax is owing with respect to any
deferral or payment hereunder, the Employer shall withhold such amounts from any
payments due the Participant or his Beneficiary, as permitted by law, or
otherwise make appropriate arrangements with the Participant or his Beneficiary
for satisfaction of such obligation.  Tax, for purposes of this Section 11.7,
means any federal, state, local, foreign or any other governmental income tax,
employment or payroll tax, excise tax, or any other tax or assessment owing with
respect to amounts deferred, any earnings thereon, and any payments made to
Participants or Beneficiaries under the Plan.


12.8           Indemnification.  To the fullest extent allowed by law, the
Employer shall indemnify and hold harmless each member of the Committee and each
employee, officer, or director of the Employer or any Related Employer to whom
is delegated duties, responsibilities, and authority with respect to the Plan
against all claims, liabilities, fines and penalties, and all expenses
reasonably incurred by or imposed upon him (including but not limited to
reasonable attorneys' fees) which arise as a result of his actions or failure to
act in connection with the operation and administration of the Plan to the
extent lawfully allowable and to the extent that such claim, liability, fine,
penalty, or expense is not paid for by liability insurance purchased or paid for
by the Employer or and Related Employer.  Notwithstanding the foregoing, the
 
 
-23-
 
 
Employer shall not indemnify any person for any such amount incurred through any
settlement or compromise of any action unless the Employer consents in writing
to such settlement or compromise.


12.9           Permitted Acceleration of Payment  The Employer, in its sole
discretion, may accelerate the time in which payment shall be made under the
Plan to: (a) an individual other than the Participant as may be necessary to
fulfill a domestic relations order within the meaning of Code Section
414(p)(1)(B), (b) the extent reasonably necessary to avoid the violation of an
applicable federal, state, local, or foreign ethics law or conflicts of interest
law (including where such payment is reasonably necessary to permit the
Participant to participate in activities in the normal course of his position in
which the Participant would otherwise not be able to participate under an
applicable rule), determined in accordance with Treasury Regulation Section
1.409A-3(j)(4)(iii)(B), (c) pay the FICA tax imposed under Code Sections 3101,
3121(a) and 3121(v)(2) on compensation deferred under the Plan, (d) pay the
income tax at source on wages imposes under Code Section 3401 or the
corresponding withholding provisions of the applicable, state, local or foreign
tax laws as a result of the payment of any FICA tax described in clause (c), and
to pay the additional income tax at source on wages attributable to the
pyramiding Code Section 3401 wages and taxes, (e) pay state, local, or foreign
tax obligations arising from participation in the Plan that apply to an amount
deferred under the Plan before the amount is paid or made available to the
Participant, (f) pay the income tax at source on wages imposed under Code
Section 3401 as a result of the payment described in clause (e) and to pay the
additional income tax at source on wages imposed under Code Section 3401
attributable to such additional Code Section 3401 wages and taxes, (g) satisfy
the debt of a Participant to the Employer or any Related Employer where such
debt is incurred in the ordinary course of the service relationship between the
Participant and the Employer or Related Employer, as applicable, the entire
amount of the reduction in any Plan year does not exceed $5,000, and the
reduction is made at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant, and (h) pay the amount
required to be included in gross income as a result of the failure of the Plan
to comply with the requirements of Code Section 409A.  The total payment under
clauses (c) and (d) shall, in no event, exceed the aggregate of the FICA tax and
the income tax withholding related to such FICA tax.  The total payment under
clause (e) shall, in no event, exceed the amount of such taxes due as a result
of participation in the Plan.  The total payment under clauses (e) and (f)
shall, in no event, exceed the aggregate of the state, local, and foreign tax
amount, and the income tax withholding related to such state, local, and foreign
tax amount. The total payment under clause (h) shall, in no event, exceed the
amount required to be included in income as a result of the failure to comply
with requirements of Code Section 409A.


12.10           No Guarantee or Employment or Participation.  Nothing in the
Plan shall interfere with or limit in any way the right of the Employer to
terminate any Participant's employment at any time and for any reason, nor
confer upon any Participant any right to continue in the employ of the Employer
or any Related Employer.  No employee of the Employer shall have a right to be
selected as a Participant under the Plan or, if selected, to continue to
participate for any Plan Year.
 
 
 
-24-
 
 
12.11           Unclaimed Benefit.  Each Participant shall keep the Employer
informed of his current address and the current address of his Beneficiary.  The
Employer shall not be obligated to search for the whereabouts of any person.  If
the location of a Participant is not made known to the Employer within three
years after the date on which payment of the Participant's vested Account is
scheduled to be made (or to commence), payment may be made as though the
Participant had died at the end of the three-year period.  If within one
additional year after such three-year period has elapsed, or, within three years
after the actual death of a Participant, the Employer is unable to locate the
Beneficiary of the Participant, then the Employer shall have no further
obligation to pay any benefit hereunder to such Participant or Beneficiary or
any other person and such benefit shall be irrevocably forfeited.


12.12           Governing Law.  The Plan will be construed, administered and
enforced according to the laws of the Commonwealth of Kentucky without regard to
principles of conflicts of law to the extent not otherwise preempted by the Code
or by ERISA.


12.13           Erroneous Payment.  Any amount paid under this Plan in error to
a Participant or to a Participant's Beneficiary shall be returned to the
Employer. A payment made in error does not create on the part of the recipient a
legally binding right to such payment.
 
 
 
 
-25-